       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT

           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :

     v.                                      : Crim. No. 20-308-1

ROMEL BOLGER                                 :

            GOVERNMENT’S RESPONSE IN OPPOSITION TO
               DEFENDANT’S MOTION FOR RELEASE

      Defendant Romel Bolger asks this Court to reconsider his detention

pending trial in light of the COVID-19 pandemic. The government suggests that,

because he does not present a circumstance which warrants his release, the

motion should be denied. Further, the government opposes his release because,

in this post-indictment and pre-trial phase of his case, he continues to present a

danger to the community and a risk of flight. Pursuant to 18 U.S.C.

§ 3142(e)(3)(A), there is a presumption in this case that the defendant should be

detained, and the defendant has failed, for a second time, to rebut that

presumption.

      I.    FACTUAL AND PROCEDURAL BACKGROUND

      In August of this year, a confidential source (“CS”) working for the Drug

Enforcement Administration (“DEA”) introduced Bolger to an undercover

Pennsylvania State Police Trooper (“UC”) so that Bolger could purchase twenty

kilograms of cocaine from the UC. Leading up to the purported drug deal, Bolger

engaged in several recorded telephone conversations with the UC over several
        Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 2 of 14




days, and he ventured to the Springfield Mall in Delaware County to meet the UC

in person and discuss the terms of the transaction. On August 19, 2020, after the

UC and Bolger agreed that the UC would sell Bolger 20 kilograms of cocaine in

exchange for $700,000, the defendant drove in tandem with his co-defendant,

Kasib Parham, to meet the UC at a gas station in Delaware County. The deal

would ultimately take place inside of a hotel room at the Red Roof Inn in

Delaware County. After meeting the UC at the gas station and determining that

the parties were ready to conduct the transaction, the defendant stated that he

wanted to see the hotel room. The UC (now accompanied by a second UC (“UC-

2”)), Bolger, and Parham, all drove to the Red Roof Inn in separate vehicles.

Bolger wanted to inspect a kilogram of cocaine prior to conducting the exchange,

and the UCs obliged. As depicted in a clear video captured by law enforcement,

Bolger entered the UC’s car, without a mask on his face, and sat in the front

passenger seat while the UC occupied the driver’s seat and UC-2 occupied the

back seat. Bolger, again ignoring all advice from the CDC, shook the hand of UC-

2. UC-2 provided Bolger with a knife and a kilogram of cocaine so that Bolger

could inspect the cocaine prior to purchasing it. In the same clear video, Bolger

cut open the cocaine, smelled it, felt it, and expressed his satisfaction with it. He

emphasized the need to be careful about the transaction because he had not done

business with the UCs before (meaning, the need to be mindful of law

enforcement). Bolger then got out of the UC’s car. He motioned for Parham to

exit Parham’s car, indicating that the transaction would go through. Both Parham

                                         -2-
          Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 3 of 14




and Bolger carried a duffel bag full of cash, which totaled $700,000, to purchase

the cocaine. Parham and Bolger were about to enter a hotel room at the Red Roof

Inn with the UC and UC-2 to conduct the transaction, but they were arrested

prior to entering. In addition to the $700,000 contained in the two duffel bags,

Parham had a bag containing various items of drug trafficking paraphernalia, and

Bolger had an additional $10,440 in cash on his person. Search warrants were

executed at each of their respective residences; at Bolger’s residence, law

enforcement recovered $181,073 in cash. Approximately $46,000 of that money

was in a box addressed to Parham at 1210 Chestnut Street in Philadelphia. A

search of Parham’s Chestnut Street residence revealed additional cash, a money

counter, and various items of drug trafficking paraphernalia with white residue,

later determined by the DEA laboratory to contain cocaine base (“crack”).

         Bolger and Parham were immediately charged by complaint on August 20,

2020. The government filed a motion for detention, and Bolger’s counsel filed a

motion for his release. In Bolger’s motion, and at the subsequent hearing on

September 4, 2020, Bolger’s medical conditions were made known to the Court.

United States Magistrate Judge Richard A. Lloret, fully apprised of the

defendant’s medical conditions and the threat of COVID-19, ordered that the

defendant be detained pending trial. 1 Judge Lloret held that no condition of

release, or combination of conditions, would reasonably assure the safety of any




1   ECF Doc. Nos. 6, 11.
                                        -3-
           Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 4 of 14




person and the community or reasonably assure the appearance of the defendant

as required. 2 Bolger has been detained at the FDC since his arrest on August 19,

2020.

          II.   DEFENDANT’S CRIMINAL HISTORY AND HIS EXPOSURE
                IN THIS CASE

          The defendant faces a maximum penalty of life imprisonment, and a

mandatory minimum term of 15 years’ incarceration because he has a prior drug

trafficking conviction for which he served over a year in prison and for which he

was released within fifteen years of committing the instant offense. Pursuant to

section 5G1.2(a) of the U.S. Sentencing Guidelines, the statutory mandatory

minimum sentence becomes the guideline sentence. As such, the government

estimates the guideline sentence to be 180 months, which is the statutory

mandatory minimum. Notably, the defendant’s prior conviction occurred in this

district. Following the defendant’s conviction at trial in 2008 for drug trafficking

offenses, the Honorable Timothy J. Savage sentenced Bolger to 110 months in

prison, followed by a five-year term of supervised release, among other

conditions. 3

          The facts of Bolger’s 2008 case are disturbing: his charges arose following

a violent shoot-out in a residential neighborhood, and Bolger was shot. At the

time of the shoot-out, Bolger was with an accomplice and that accomplice’s young



2   Id.

3   Docket No. 07-cr-00388-TJS-2, ECF Doc. No. 163.
                                           -4-
          Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 5 of 14




son outside of the accomplice’s home. Inside of the house, law enforcement

seized 61 kilograms of cocaine, 131 grams of crack cocaine, $176,365 of U.S.

currency, various items of drug trafficking paraphernalia, three firearms, and

marijuana. In addition, outside the back of the residence where the shoot-out

occurred, another firearm was recovered. 4

        It bears noting that following his prison sentence for the 2008 conviction,

Bolger participated in this district’s Reentry Court, successfully completed it, and

received a 12-month reduction on his term of supervised release, which was

originally scheduled to terminate on January 1, 2020. With that reduction,

Bolger’s supervised release was terminated early on January 1, 2019. 5 This

history demonstrates that even the most intense Court supervision and resources

afforded by the criminal justice system cannot deter Bolger’s large-scale drug

trafficking business or curb the significant danger that he poses to the

community.

        As this Court is aware, our district’s Reentry Court is led by federal judges

Timothy R. Rice and L. Felipe Restrepo, and staffed by U.S. Probation and every

single stakeholder in the criminal justice system. The goal of the court is to help

ensure defendants become more productive citizens of the community and to

reduce the rate of recidivism by providing them with a highly structured support




4   Docket No. 07-cr-00388-TJS-2, ECF Doc. No. 144.

5   Id., ECF Doc. Nos. 242, 243.
                                          -5-
        Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 6 of 14




system. In return for successfully completing the program, those defendants

receive a recommendation for a reduced term of supervised release. Here, the

defendant received that benefit, but he failed to fulfill his end of the bargain:

Within just 20 months of being released from supervision, he repaid the Court’s

generosity by attempting to conduct a massive, $700,000 drug deal that, if

successful, would have flooded this region with tens of thousands of grams of

illicit cocaine.

       In addition to the above-mentioned federal conviction, he was convicted in

Philadelphia County in 2004 of possession of a controlled substance, and was

sentenced to a term of probation. He was also adjudicated as a juvenile for

simple assault.

       III.   DEFENDANT DOES NOT PRESENT A CIRCUMSTANCE
              JUSTIFYING HIS RELEASE AND HE IS STILL A DANGER
              TO THE COMMUNITY AND PRESENTS A CONTINUED
              RISK OF FLIGHT IF RELEASED

       Bolger now seeks this Court’s reconsideration of Judge Lloret’s detention

order. On November 30, 2020, Bolger filed the instant motion for pretrial

release. Notably, Bolger does not point to any realistic change in circumstances

to suggest that he no longer poses a threat to public safety or risk of flight.

Instead, Bolger’s motion reiterates the same health concerns presented to Judge

Lloret at his detention hearing, and is predicated solely upon a concern that he

might become infected with COVID-19 and become severely ill. To be clear, he

committed the instant offense while this pandemic was raging—he met with


                                         -6-
        Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 7 of 14




strangers, travelled all around town, did not wear a face covering, and entered

confined spaces with others to effectuate the drug deal for which he is charged. As

stated above, he is housed at FDC Philadelphia. His most recent medical record

from November 18, 2020, indicates that he has tested negative for COVID-19, is

asymptomatic, and is in quarantine.

      BOP had a Pandemic Influenza Plan in place since 2012, and developed it

further beginning in January 2020, in consultation with the CDC and World

Health Organization, upon the emergence of the COVID-19 threat. BOP

implemented that plan on March 13, 2020, applying exceptional changes to its

operations in order to prevent and mitigate the spread of COVID-19. In part, BOP

significantly restricted the intake and movement of inmates; it reduced the

movement and congregating of inmates within institutions by confining inmates

to their cells for longer periods; it severely restricted visits by non-BOP staff

members to institutions; and it distributed face masks and cleaning supplies to

all staff and inmates.

      For over seven months, these and other steps were remarkably successful

in preventing the spread of the virus within FDC Philadelphia, even as tens of

thousands of people were infected in the surrounding city. Until late October,

there was no known instance of COVID-19 in the general inmate population. One

method developed by BOP to protect inmate populations – the screening of

arriving inmates – proved particularly successful. BOP developed a plan in which

every newly arriving inmate is tested for COVID-19, then placed in quarantine for

                                         -7-
       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 8 of 14




14 days regardless of the result, then tested again and not released to the general

population until a negative test is returned. A handful of positive cases were

detected at the FDC using this method through the months.

      Then, on October 30, the FDC received a positive test result revealing that

the virus had finally entered the prison population. An inmate who was scheduled

for transfer to another institution had been tested on October 26, and that result

came back positive. Through subsequent testing, it was learned that scores of

inmates in that inmate’s housing unit were also positive. FDC officials acted with

alacrity, locking down the entire institution and thus quarantining all inmates to

prevent further spread. BOP also tested the entire inmate population. In the end,

it was determined that approximately 240 of the 1,000 inmates in the institution

tested positive. Fortunately, most infected inmates remained asymptomatic

throughout, no inmate exhibited significant illness, and no inmate required

medical care outside the institution.

      During the lockdown, all housing units were on quarantine status. Inmates

were confined to their cells. On each housing unit, only two cells were released at

a time. Specifically, each two-person cell was released for 30 minutes, three times

a week, to shower and make phone calls. Inmates were provided with cleaning

supplies for their cells and shower area. The FDC continued to provide all health

services, meals, laundry, commissary, and other essential services in an orderly

manner.




                                        -8-
       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 9 of 14




      An inmate who tested positive was not housed with an inmate who tested

negative or whose status was unknown.

      The BOP, consistent with CDC guidelines, uses a clinical symptom-based

model to determine when an inmate is deemed recovered and may be released

from isolation status. Under the BOP clinical guidance, after a minimum isolation

period of ten days, the timeline for release from isolation is based on a

multifactor clinical analysis encompassing: 1) whether the inmate displayed

symptoms; 2) the severity of the illness; and 3) whether the individual is severely

immunocompromised. All inmates who tested positive were reviewed under

these guidelines before release from isolation status.

      As for inmates who tested negative, such as Bolger, they remained in

quarantine status until they were tested again, at least 14 days later, and returned

another negative result.

      Each housing unit is released from quarantine status only once every

inmate in the unit is either deemed recovered after a positive test, or has

produced two negative test results as explained above.

      As of December 3, there remained 11 inmates in the institution in positive

status, while 228 were deemed recovered, and all other inmates in the current

population of 933 had tested negative at least once. Four of the institution’s nine

housing units had been released from quarantine, with operations resuming

consistent with BOP’s action plan for mitigating the spread of COVID-19.




                                        -9-
       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 10 of 14




      Here, Bolger, through counsel, submits that he is at an elevated risk for

complications if he contracts COVID-19 because, at the age of 39, he suffers from

obesity, asthma, diabetes, sleep apnea, bronchitis, and hypertension. See Def.

Mot. at 2. While the CDC has identified obesity, diabetes, and smoking as

conditions that are known to put an individual at greater risk of severe illness

upon contracting COVID-19, the CDC does not have sufficient data to conclude

that there is a risk of severe illness for those with asthma and hypertension. 6 The

defendant further complains of sleep apnea and bronchitis, but those conditions

do not appear as potential or actual risk factors identified by the CDC. 7

      The government does not dispute that the defendant’s obesity, smoking,

and diabetes all put him at an increased risk of severe illness should he contract

COVID-19. It is hoped that, as the current outbreak is being thwarted, BOP’s

efforts which proved successful for so many months in keeping the virus out of

the institution will again protect the inmate population. We recognize, of course,

that this is a pernicious virus that may reenter at any time, but it is also notable




6 The defendant’s FDC records indicate that at present he suffers from chronic
bronchitis. These records also indicate that he is prescribed an inhaler to prevent
or relieve an asthma attack, but that he should not use it daily. It is unclear from
these records whether the defendant presently suffers from asthma, as it is not
listed as a current ailment, though the defendant has asserted in his motion that
he does presently suffer from this condition. His older medical records from
2015-2019 do list asthma, but there is no indication that it was uncontrolled.

7https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last accessed December 2, 2020)
                                        - 10 -
         Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 11 of 14




that BOP during the past month proved itself capable of stemming an outbreak

and limiting its spread within the FDC.

        In the end, it is undeniable that there is a risk that the virus will return, and

that Bolger is at greater risk were he to contract the disease. But it is also

undeniable that Bolger continues to present a danger to the community and a

risk of flight, and that when last at liberty in August, presenting the same

conditions and facing the same risk of severe illness as a result of the pandemic,

he eschewed any semblance of social distancing and self-protection in order to

attempt to engage in drug trafficking on a huge scale.

        Now that he is incarcerated for this conduct, he avers that his health

conditions warrant his release. With his instant motion, Bolger has effectively

averred that his conditions are too severe for him to remain incarcerated, but not

severe enough to prevent him from effectuating his drug trafficking business in

such a manner that ignores all CDC guidance and puts the community in grave

danger. His 110-month sentence did not deter him from reentering the drug

business, and the amount of money seized in this case (just shy of $900,000)

strongly indicates that this is not his first drug deal since his release from prison

in 2015. 8 Access to such large sums of illicit cash, combined with the significant

15-year mandatory minimum sentence the defendant faces, both increase the risk

that he will flee.




8   The defendant has been unemployed since 2018.
                                          - 11 -
       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 12 of 14




      In responding to the instant motion, the government is mindful of this

Court’s recent decision in United States v. Charles Salley, 19-688-MAK at ECF

No. 80, 81 (releasing defendant to home confinement upon third request despite

danger defendant poses to community due to actual deteriorating health,

hospitalizations, and testing positive for COVID-19) (Kearney, J.). But Salley

presented very different circumstances. His alleged criminal conduct occurred in

2019, before the onset of the pandemic; he has not proven himself determined to

engage in criminal activity and risk his health during the COVID-19 epidemic.

And further, Salley’s health has deteriorated further while in custody, as his body

rejected a kidney transplant. All of those circumstances bear no resemblance to

the present case. Bolger’s condition, unlike Salley’s, has not changed since he first

entered the FDC. Bolger has not been hospitalized, and he is not suffering from

anything that is not appropriately managed within the FDC. And according to the

charges in this case, Bolger determinedly engaged in serious criminal conduct

while the pandemic raged and he presented conditions (diabetes and obesity)

that the CDC has recognized since the onset of the pandemic as placing

individuals at greatest risk.

      Ultimately, the defendant’s criminal conduct during this pandemic, his

very clear drug trafficking history, and his sentencing exposure in this case all

demonstrate that he remains a significant flight risk and presents a danger to the

community. While his physical maladies are unfortunate, Bolger should not be




                                        - 12 -
      Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 13 of 14




released while he remains in the same condition today as he did when he first

entered the FDC.

      IV.   CONCLUSION

      The defendant has not overcome his burden to show that he is not a

continued flight risk and danger to the community. As Bolger does not present a

circumstance warranting further action at this time, the government respectfully

recommends that the motion for release be denied without a hearing.

                                     Respectfully,

                                     WILLIAM M. McSWAIN
                                     United States Attorney



                                     /s Erica Kivitz
                                     ERICA KIVITZ
                                     Assistant United States Attorney




                                      - 13 -
       Case 2:20-cr-00308-MAK Document 30 Filed 12/07/20 Page 14 of 14




                        CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User

identified below through the Electronic Case Filing (ECF) system and/or

electronic mail:

Robert Gamburg, Esq.
Robert@Gamburglaw.com

                                      /s Erica Kivitz
                                      ERICA KIVITZ
                                      Assistant United States Attorney


DATED: December 4, 2020.
